OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7871 I
               OffBCUAl                                         ~~~Pas).~
               SiA-m orr                                      Gto. t; ~aa. r: %9'~
               ~IEIMAlTY fO~                                  ~ ~ ~"i!:!'::;·~s
               IP>~DVA'ir!E llJSfE                            o2 1M    $ @@t~SG
 4/29/2015                                                     0004279596       APR 30 2015
 TURNER, JAMES DANIEL                                        ( ctiLED FROM   :ZViJR>T&ir7'1'c1;1
 This is to advise that the Court ·                   · written order the application for
 writ of habeas corpus.
                                                                       Abel Acosta, Clerk

                               JAMES DANIEL TURNER
                               I.WI 15?'61i 1 'i+U!ifi- TDC # 488478
                              ~i!iPl"lii@¥~
                                                                             UTF
                            .,_.iJSJ~H~IHS.jlwm&:z~~




N39 77'340